 

Exhibit 10.1

 

SECOND AMENDMENT AGREEMENT

 

THIS SECOND AMENDMENT AGREEMENT is entered into as of the 13th day of December,
2013 between MANHATTAN BRIDGE CAPITAL, INC., with offices at 60 Cutter Mill
Road, Great Neck, New York 11021 (hereinafter “Borrower”), ASSAF RAN, residing
at 37 Hawthorne Lane, Great Neck, New York 11023, (“Guarantor”) and STERLING
NATIONAL BANK, having an office at 650 Fifth Avenue, Fourth Floor, New York, New
York 10022 (“Lender”).

 

WITNESSETH

 

WHEREAS, Lender is the owner and holder of a certain Revolving Credit Line Note
in the original principal amount of up to $3,500,000.00 dated May 2, 2012
executed and delivered by Borrower to Lender evidencing a loan or advances of up
to $3,500,000.00 which may be made from time to time by Lender to Borrower which
advances will be made pursuant to the terms and conditions of a certain
Revolving Line of Credit Loan Agreement (the “Loan Agreement”) also dated May 2,
2012; and

 

WHEREAS, by Amendment Agreement dated January 31, 2013 (the “First Amendment”),
availability was increased to $5,000,000.00 (as increased, the “Loan”) and the
Maturity Date of the Note was extended until July 1, 2014 (the Revolving Credit
Line Note, as modified by the First Amendment being the “Note”), and the
“Pledge” and the “Guaranty” were also amended to reflect the increased
availability under the Loan;

 

WHEREAS, the Note is secured by a Pledge and Security Agreement dated as of May
2, 2012 (the “Pledge”) pursuant to which Borrower pledged and assigned to Lender
certain “Collateral” as defined in the Pledge,

 

WHEREAS, all obligations and liabilities of Borrower under the Note and Pledge
have been absolutely and unconditionally guaranteed pursuant to Guaranty of
Payment executed by the Guarantor to Lender dated May 2, 2012 (the “Guaranty”)
(the Note, Loan Agreement, Pledge, Guaranty, and all other documents executed or
delivered in connection with the Loan are hereinafter referred to as the “Loan
Documents”),

 

WHEREAS, there is now due and owing on the Note and secured by the Pledge an
unpaid principal balance of FIVE MILLION and 00/100 ($5,000,000.00) DOLLARS,

 

 

 

 

WHEREAS, Borrower has requested that Lender increase the amount of the Loan by
an additional $2,000,000.00 and that such increase be evidenced by the Note and
be secured by the Pledge and all other Loan Documents,

 

WHEREAS, Lender is willing to consent to such request, but only on the following
terms and conditions,

 

NOW, in consideration of Ten ($10.00) Dollars good and valuable consideration
the receipt and adequacy of which is hereby acknowledged, it is hereby
understood and agreed as follows:

 

1.            Ratification of the Loan. Borrower and Guarantor represent,
warrant and agree with Lender that the unpaid principal balance on the Loan,
Note, and Pledge as of the date hereof is $5,000,000.00 without offset, defense
or counterclaim of any kind or nature whatsoever.

 

2.            Additional Loan; Consolidation of Loans; Ratification of Existing
Collateral Assignments as Security for Consolidated Loan. Simultaneously
herewith, Lender has made an additional revolving facility available to Borrower
in the amount of TWO MILLION AND 00/100 ($2,000,000.00) DOLLARS (the “Additional
Loan”). Borrower and Guarantor hereby acknowledge and agree that the Loan and
the Additional Loan shall be evidenced by the Note, shall be subject to all
terms, covenants, and conditions thereof and of the Loan Agreement, and shall be
secured by the Pledge and the other Loan Documents. The Loan and the Additional
Loan are hereby deemed consolidated for all purposes (as so consolidated, the
“Consolidated Loan”). Therefore, the unpaid principal balance evidenced by the
Note, secured by the Pledge, and which may be advanced pursuant to the Loan
Agreement is now up to a maximum principal amount of SEVEN MILLION AND 00/100
($7,000,000.00) DOLLARS. The Consolidated Loan shall be paid with interest, at
the times, and in the manner provided in the Note, all terms, covenants, and
conditions of which are deemed incorporated herein by this reference. All future
advances of the Consolidated Loan shall be subject to satisfaction of all terms,
covenants, and conditions of the Loan Agreement. Notwithstanding the reference
in any existing recorded or unrecorded Collateral Assignment of Mortgage made by
Borrower to Lender indicating that such Collateral Assignment is security for
the Note in the principal amount of up to $5,000,000.00 or any other amount,
each and every such existing Collateral Assignment shall be deemed to be, and
hereby is, re-assigned to Lender to constitute security for the Consolidated
Loan of up to $7,000,000.00.

 

- 2 -

 

 

3.            Increase and Ratification of Guaranty of Payment. In order to
induce Lender to enter into this Agreement, Guarantor hereby ratifies and
confirms his continuing, absolute, unconditional, liability on the Guaranty
which is now agreed to include principal in the amount of $7,000,000.00,
interest thereon as provided for in the Note, as well all other “Obligations” as
such term is defined in the Guaranty. Guarantor hereby confirms there are no
offsets or defenses to the Guaranty, as amended and ratified hereby.

 

4.            Ratification of Loan Documents. All Loan Documents are hereby
ratified and confirmed and, as amended and modified above, continue in full
force and effect and are incorporated herein by reference.

 

In witness thereof, the Lender, Borrower and Guarantor have executed this
Agreement as of the date set forth above.

 

  STERLING NATIONAL BANK       By: /s/ JOHN GALLO     JOHN GALLO     Senior Vice
President         MANHATTAN BRIDGE CAPITAL, INC.       By: /s/ ASSAF RAN    
ASSAF RAN, President           /s/ ASSAF RAN     ASSAF RAN, individually as
Guarantor

 

- 3 -

 

 

STATE OF NEW YORK )   ) ss. : COUNTY OF NEW YORK )

 

On the 13th day of December, 2013, before me personally appeared John Gallo,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

  /s/ RAYMARLIE PAUL   Notary Public       [tlogo.jpg]

 

STATE OF NEW YORK )   ) ss. : COUNTY OF QUEENS )

 

On the 11th day of December, 2013 before me personally appeared ASSAF RAN,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

  /s/ MANSHU VANESSA KAO     Notary Public [tlogo1.jpg]

 

- 4 -

